Case: 19-40436      Document: 00515232569         Page: 1    Date Filed: 12/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 19-40436                     December 11, 2019
                                 Conference Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

WILSON ANTONIO GUERRERO-LAGOS,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 1:18-CR-1111-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Wilson Guerrero-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40436    Document: 00515232569     Page: 2   Date Filed: 12/11/2019


                                 No. 19-40436

Lagos has moved to withdraw and has filed a brief per Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Guerrero-Lagos has not filed a response. We have reviewed counsel’s brief and
the relevant portions of the record.

      We concur with counsel’s assessment that the appeal presents no non-
frivolous issue for appellate review. Accordingly, the motion to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2